                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:17-CV-00314-GCM
 VIPER PUBLISHING, LLC,

                 Plaintiff,

     v.                                                          ORDER

 HOWARD BAILEY JR.,

                 Defendant.


          THIS MATTER comes before the Court upon Plaintiff Viper Publishing, LLC and Third-

Party Defendant Leslie Charles King II’s Motion in Limine (ECF Doc. 147), which was filed on

April 26, 2021. Defendant Bailey has failed to respond to the Motion, and the time to do so has

now expired. Accordingly, and having considered the facts and circumstances of the Motion, the

Court concludes that the Motion should be GRANTED.

          IT IS THEREFORE ORDERED that the Court shall preclude the admission of, or any

reference to, (1) evidence or argument regarding the disposition of royalty payments before May

1, 2014; (2) allegations that King owed a fiduciary duty to Bailey based upon an attorney-client

relationship; (3) the communication reflected in Exhibit 1 to Viper and King’s memorandum of

law (ECF Doc. 148-1); and (4) evidence of Bailey’s financial condition or the relative wealth of

the parties.

          SO ORDERED.
                                           Signed: May 6, 2021
